Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112(b) and thus the rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 1/6/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of 10/12/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Stein on 3/21/2022.

The application has been amended as follows: 
In lines 11-12 of claim 1, the limitation “wherein the base includes a ceiling plate provided below the guide facing a bottom plate of the base” should be amended to read “wherein the base comprises a left end wall, a right end wall, and a ceiling plate connected to the left end wall and the right end wall, and wherein the ceiling plate is positioned between the guide and a bottom plate of the base” thus incorporating the limitations of claim 18 except for the formation of the space.
In lines 14-15 of claim 10,  the limitation “wherein the base includes a ceiling plate provided below the guide facing a bottom plate of the base” should read “wherein the base comprises a left end wall, a right end wall, and a ceiling plate connected to the left end wall and the right end wall, and wherein the ceiling plate is positioned between the guide and a bottom plate of the base” thus incorporating the limitations of claim 19 except for the formation of the space.
In claim 18, because most of the limitations have been moved into claim 1, the new claim should read “The substrate stage according to claim 1, wherein the base further comprises a space formed between the left end wall, the right end wall, the ceiling plate, and the bottom plate”
In claim 19, because most of the limitations have been moved into claim 10, the new claim should read “The film forming apparatus according to claim 10, wherein the base further comprises a space formed between the left end wall, the right end wall, the ceiling plate, and the bottom plate”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest piece of prior art to the claimed invention is Lof (WO 2017144277 A1), Ernult (US 20100258432 A1), Sakai (US 20070116877 A1), and Bruel (US 4508056 A1). Lof teaches a substrate stage comprising a rotation shaft rotatably disposed with respect to a base 
Claims 2-9, 12, 14, 16, and 18 depend on claim 1 and thus are allowed for the same reasons.
Claim 10 includes all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 11, 13, 15, 17, and 19 depend on claim 10 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797